United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2525
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Manuel Sanchez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                             Submitted: March 23, 2020
                               Filed: March 26, 2020
                                   [Unpublished]
                                   ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Manuel Sanchez appeals the sentence imposed by the district court1 after a jury
convicted him of a drug offense. His counsel has moved for leave to withdraw, and

      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
court erred in applying a sentencing enhancement for obstruction of justice based on
his trial testimony. Sanchez has filed a motion for appointment of new counsel.

       Upon careful review, we conclude that the district court properly found that the
obstruction-of-justice enhancement was applicable to Sanchez, see U.S.S.G. § 3C1.1
comment. (n.2) (defendant’s denial of guilt is ordinarily not a basis for obstruction
enhancement, other than a denial under oath that constitutes perjury); and that any
error in the court’s determination was harmless in any event, as the court stated that
it would sentence Sanchez as though he did not have the enhancement, and sentenced
him within the Guidelines range calculated without the enhancement, see United
States v. Shuler, 598 F.3d 444, 447 (8th Cir. 2010) (procedural errors in determining
advisory Guidelines range are subject to harmless error analysis); United States v.
Spikes, 543 F.3d 1021, 1025-26 (8th Cir. 2008) (where it is clear that sentencing
court would have imposed same sentence regardless of whether appellant’s argument
for lower Guidelines range ultimately prevailed, there can be no reversible error in
sentence).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we have found no non-frivolous issues for appeal. Accordingly,
we affirm the judgment, grant counsel’s motion to withdraw, and deny Sanchez’s
motion for counsel.
                      ______________________________




                                         -2-